Title: To Benjamin Franklin from Henry Laurens, 17 July 1783
From: Laurens, Henry
To: Franklin, Benjamin


          
            Dear Sir,
            Bath 17th July 1783.
          
          I have but this moment 1 o Clock PM been honored
            with your Letter of the 6th. Instant, it has been long in its Passage, I must endeavour
            to make more Expedition in complying with your wish to return as soon as possible to
            Paris. I had flattered myself with hopes of being free.
          As tis possible nay probable that I shall be with you as soon as this, tis unnecessary
            to enlarge, indeed I have not time for I mean to begin my Journey to morrow morning. I
            purpose to go from St Dennis to Passy where I hope to have the honor on the 24th or
            25th. of repeating how truly I am, Sir, your most obedient and most humble Servant,
          
            Henry Laurens.
          
          
          
            We, meaning this little family, present most respectful Salutes to
              yourself Mr. & Mrs. Jay and our good friend Mr. Franklin Junr: and also to Miss
                Maria
            His Excellency Benjamin Franklin Esqr: Paris.
          
         
          Addressed: His Excellency / Benjamin
            Franklin Esquire / &c &c / Passy.
        